Citation Nr: 0623681	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel





INTRODUCTION

The veteran served on active duty service from April 1969 to 
April 1973.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the Salt 
Lake City, Utah Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been received to reopen the veteran's claim of 
entitlement to service connection for a right knee 
disability.  The veteran testified at a Travel Board hearing 
in October 2005.



FINDINGS OF FACT

1. The RO denied reopening the veteran's service connection 
claim for right knee disability in an October 1998 decision.  
Although he was duly notified of this decision and of his 
appellate rights, the veteran did not timely appeal the 
decision.

2. The evidence submitted since the last final decision of 
October 1998 includes a January 2004 opinion from a private 
physician, and a January 2005 opinion from a VA physician; 
the additional evidence was not previously before agency 
decisionmakers and bears directly and substantially upon the 
specific matter under consideration.  This evidence is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right knee disability.

3. The right knee injury sustained by the veteran in service 
was acute and transitory in nature, resolving without chronic 
residual disability. 

4. A chronic right knee disability is not otherwise shown to 
be related to service. 





CONCLUSIONS OF LAW

1. The evidence presented since the October 1998 rating 
decision is new and material; the claim for service 
connection for right knee disability is reopened.  38 
U.S.C.A. §§  1101, 1110, 5103, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 3.303, 20.1100, 20.1103 (2005).

2. Right knee disability was not incurred or aggravated 
during active military service. 38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in April 
2001 and June 2003, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
April 2003 letter advised the veteran to send additional 
information or evidence within 30 days of the date of the 
letter and that he should make sure VA receives additional 
evidence within one year from the date of the letter.  The 
veteran was also advised to let VA know if there is evidence 
or information that he thought would help support his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in April 2003 prior to the rating 
decision.  The veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The VA did send the veteran a letter in 
October 2003 notifying him that the VA was unable to make a 
decision on his claim and deferred action for one year to 
allow the veteran to submit additional evidence directly to 
the Board.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3). For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of  a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  See 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The RO initially denied service connection for a right knee 
disability in April 1991. Most recently, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for right knee 
disability in an October 1998 rating decision, which was not 
appealed and became final.  That decision was based on new 
evidence that did not show the onset of a chronic right knee 
disorder while on active duty.

Evidence received subsequent to the October 1998 rating 
action includes a January 2004 medical opinion from a private 
physician, and a January 2005 medical opinion from a VA 
physician regarding the etiology of the veteran's right knee 
disability.  The private physician opined that it was 
difficult to make a definitive conclusion that the veteran's 
1970 injury did not result in his subsequent knee 
arthroscopies.  By contrast, the VA physician, stated that he 
was not able to conclude definitively that the 1970 injury 
was causing the veteran's current symptoms.  For that reason, 
the VA physician opined that it is not at least as likely as 
not, or less than 50% probability, that the current findings 
are related to the veteran's injury from 1970 playing 
football.  This additional evidence was not previously before 
agency decisionmakers and bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for right knee disability.  38 
U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.104, 3.156(a), 3.303, 
20.1100, 20.1103.  Accordingly, the veteran's claim is 
reopened.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 
3.303. 

The veteran and his representative link the veteran's current 
right knee disability to the veteran's January 1970 football 
injury in service. The Board does note the January 1970 
football injury in the veteran's service medical records.  
The examiner noted that x-rays and McMurray test were 
negative and that there was no effusion.  It was anticipated 
that the right knee injury would be a chronic problem for two 
to three months.  The veteran had a total of four physical 
therapy sessions from January 1970 to February 1970.  No 
other knee injury or problems in service are of record, 
however.  Clinical evaluation of the lower extremities upon 
discharge was negative.  

The Board finds there is no competent evidence of record 
demonstrating that the veteran suffered arthritis of the 
right knee disability to a compensable degree within one year 
of discharge from service which would allow for a grant of 
service connection on a presumptive basis.  There is no 
medical documentation of the presence of right knee 
disability for many years after the veteran's discharge.  

The Board also finds that there is no chronicity or 
continuity of symptomatology of the football injury after 
service.  The veteran's first examination of his right knee 
after service was conducted by Carl A. Mattsson, M.D. in 
April 1982.  A tractor rolled over the veteran in May 1981 
causing pain over his right sacroiliac joint radiating down 
to his right thigh to the lateral aspect of his right calf 
and soreness in his right heel.  After ten years, the veteran 
was seen again in September 1992 for complaints of pain in 
his lower back and right leg.  Dr. Mattsson noted that during 
the 1992 examination he suggested to the veteran undergo a 
myelogram/CT scan, but the veteran felt that he would live 
with the pain and has done so for over three years.  Dr. 
Mattsson had attributed the pain to the tractor accident.  

In March 1991, the veteran was afforded a VA examination.  
Examination of the right knee that indicated a small scar 
from 1979 arthroscopic surgery.  The Board notes, however, 
that 1979 medical records indicate surgery on the left knee.  
X-rays were requested and the examiner diagnosed the patient 
with a history of internal derangement of the right knee from 
injury sustained while in military service.  X-rays from 
March 1999 noted minimal degenerative changes about the left 
knee; no notation was made about the right knee.  Further, 
there was no evidence of cartilage loss.  

In June 1995, the veteran fell off a 7 to 8 feet roof landing 
on both feet and experiencing terrible pain in the right 
knee.  The veteran was taken to a city hospital where x-rays 
of his knee appeared normal, but the pain was persistent and 
dramatic within the knee.  Later in June 1995, the veteran's 
right patella was shaved and the veteran noted marked 
improvement.  Dr. Mattsson noted that damage to the right 
knee joint would not improve, and in the future, the symptoms 
would return.  

The veteran was seen again, four years later, in February 
1999 for pain and swelling of his right knee after slipping 
on ice and twisting his right knee.  Surgery was performed 
and the veteran regained motion in his knee.  X-rays were 
taken in June 2001 that showed well preserved clear space 
with some minimal narrowing medially in both knees.  X-rays 
from May 2003 showed no osseous abnormality and normal joint 
space.   

In May 2003, the veteran was seen by Brad Larson, M.D. and 
complained of right knee pain.  The veteran filled out a 
history form reporting that his current pain began four days 
before his visit, that over stress caused his current pain, 
and that two accidents in the last fifteen years caused his 
original pain to develop.  In June 2003, the veteran 
underwent diagnostic arthroscopy for degenerative meniscal 
tear of the right knee.  

The Board finds this evidence weighs against a finding of 
chronicity or continuity of symptomatology attributable to 
the football injury after the veteran's discharge from active 
duty.  There is a complete lack of objective evidence of any 
complaint, treatment, or diagnosis of right knee disability 
for approximately seven years after separation from service.  
This period without treatment suggests that there was not 
been chronicity or a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Further, there is no causal link between the veteran's 
current right knee disability and his active duty service.  
Dr. Larson rendered a medical opinion noting that the veteran 
indicated that he had sustained an injury to his right knee 
in January 1970 from playing football.  Dr. Larson also noted 
that the areas of the knee that were found to have lesions 
could have been precipitated or initiated by the veteran's 
1970 football injury, and any stress and trauma to the knee 
since that time.  Since the knee was not arthroscoped in 
1970, it was difficult for Dr. Larson to make a definitive 
conclusion that his injury did not result in his subsequent 
arthroscopies. 

The VA examiner also rendered a medical opinion in 
conjunction with the January 2005 examination.  The examiner 
noted one incident in service when the veteran injured his 
knee playing football, but upon his exit examination, there 
were no current findings of knee injuries.  Later, the 
veteran had surgery in 1995 with the patient reporting that a 
tractor had rolled over him in 1981.  The VA examiner also 
noted on and off pain reported in March 2001.  According to 
the examiner, since the report was dated after the 1981 
incident, it was impossible to tell if the injury was from 
the tractor accident or from the injury in service.  
Accordingly, the VA examiner maintained that he was unable to 
conclude definitively that the injury in 1970 caused the 
current symptoms.  The examiner stated that it was not at 
least as likely as not, or less than 50% probability, that 
the current findings are related to his football injury.  

The Board affords considerably more weight to the VA opinion 
than to the statements contained in Dr. Larson's opinion.  
The Board notes that Dr. Larson's report does not indicate 
that the examiner reviewed the veteran's claims file.  
Instead, the veteran provided a self-reported history of his 
January 1970 football injury.  In contrast, the VA examiner's 
medical opinion was based both on the January 2005 testing 
and on a review of the veteran's claims file.  Among the 
factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  For the reasons set forth 
above, the Board finds that the opinion rendered in the VA 
examination report is clearly more probative than the bare 
statements contained in Dr. Larson's opinion.

Further,  the private evaluations were conducted in 1980 to 
2003 only, these records did not indicate, in any way, that 
the right knee disability was linked to the veteran's active 
duty service.  Although the March 1991 VA examination noted a 
1979 arthroscopy surgery on the veteran's right knee, medical 
records from that year indicate that the veteran was treated 
for his left knee.  No medical opinion or other competent 
medical evidence that provides a definitive link between the 
veteran's active duty service and right knee disability has 
been submitted.

In sum, the veteran's claim for service connection for right 
knee disability must fail for lack of any competent evidence 
of a chronic right knee disability in service, a lack of 
continuity of symptomatology and the absence of probative 
evidence of a link between current right knee pathology and 
his period of military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board notes that the assertions 
and the veteran's testimony alone are insufficient to support 
a grant of service connection.  It is undisputed that a lay 
person is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  However, without the appropriate 
medical training or expertise, a lay person is not competent 
to render an opinion on a medical matter, such as, in this 
case, the etiology of the veteran's bilateral hearing loss.  
See Espiritu, 2 Vet. App. 492.  Hence, any lay assertions in 
this regard have no probative value.

For the above reasons, service connection for a right knee 
disability is not in order.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.


ORDER

Service connection for right knee disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


